Citation Nr: 0008836	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  97-20 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUE

Entitlement to reimbursement for monies recouped from the 
veteran's disability compensation payments for the costs of 
computer equipment.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from March 1966 to March 1978.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an February 1999 decision by the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which entitlement to an extension of the 
veteran's Chapter 31 program was denied and entitlement to 
reimbursement for computer equipment was also denied.  In 
March 1999, a general notice of disagreement was received and 
in March 1999, a statement of the case was issued.  In June 
1999, a statement was received from the veteran in which he 
clarified that he was appealing the computer equipment issue.  
In December 1999, the veteran testified in Washington, D.C., 
before a member of the Board and again that issue was 
identified as the issue on appeal.  That hearing transcript 
is accepted in lieu of a substantive appeal.  


FINDINGS OF FACT

1.  In February 1995, the veteran was authorized use of 
computer equipment for pursuit of a Chapter 31 program at 
Indiana University Southeast and was provided a lease 
agreement, which he signed, in which he agreed that the VA 
was leasing this equipment for him; that the computer was VA 
property; that upon his successfully becoming employed and 
placed in rehabilitation status, the computer would be given 
to him; and that if he did not complete training, that it was 
his responsibility to return the entire computer system to 
his vocational rehabilitation specialist within 30 days from 
withdrawal from training and that a failure to do so would be 
treated as an overpayment recoverable from his disability 
compensation.

2.  In May 1995, the veteran indicated that he would be 
discontinuing his program under Chapter 31 at Indiana 
University Southeast; at that time, he had not completed his 
program nor had he been placed in rehabilitated status.

3.  In June 1995, the veteran was placed in interrupted 
status and was notified that he was required to return the 
computer equipment; he was notified of such on repeated 
occasions.  

4.  By August 1995, the veteran relocated to Maryland, 
enrolled in another institution, and refused to return the 
computer equipment.

5.  In December 1995, the veteran indicated to the VA that he 
wanted to purchase the computer equipment from the VA and 
requested that $100 per month be taken from his compensation 
payments until he had paid for the computer equipment; the VA 
accepted this proposal.  


CONCLUSION OF LAW

Entitlement to reimbursement for monies recouped from the 
veteran's disability compensation payments for the costs of 
computer equipment is denied.  38 C.F.R. §§ 21.210, 21.222 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Historically, the veteran initially applied for Chapter 31 
vocational rehabilitation training in 1989.  Thereafter, an 
Individualized Written Rehabilitation Plan (IWRP) was 
developed which called for one year of training at Jefferson 
Community College in Louisville, Kentucky.  The veteran's 
vocational goal was in Case Aide with a major in Human 
Services.  However, during his first semester of training, 
the veteran withdrew from classes.  Accordingly, his program 
of education was interrupted and eventually was placed in 
discontinued status.  

In 1991, the veteran reapplied for Chapter 31 vocational 
rehabilitation training.  An amended IWRP was developed.  The 
veteran was scheduled to attend Watterson College in 
Louisville, Kentucky.  The veteran was scheduled to complete 
a course in order to become a security officer.  However, the 
school closed.  The veteran thereafter again began attending 
courses at Jefferson Community College in Louisville, 
Kentucky.  After encountering difficulty with the staff at 
that institution, the veteran withdrew from classes in 
January 1993 and moved to Indianapolis, Indiana.  After his 
move, the veteran's IWRP was again redeveloped.  It was 
determined that the veteran would take one year of academic 
training at Martin University prior to final selection of a 
vocational objective.  Thereafter, the veteran transferred to 
the Indiana University Southeast.  His IWRP was again 
redeveloped. This time, the objective was for the veteran to 
obtain a Bachelor of Science degree in Elementary Education.  

In December 1994, the veteran requested that he be afforded a 
computer and printer by the VA.  In February 1995, the VA 
counseling psychologist at the Indianapolis, Indiana RO 
determined that this request should be granted.  
Specifically, it was noted that the proper authorization from 
the veteran's school was obtained; that the veteran as a 
disabled veteran was at a distinct academic and career 
disadvantage by not having a computer system readily 
available to him; that recent surveys showed that at Indiana 
University Southeast between 35 and 50 percent of all 
students had their own computers; that there was limited 
availability of computer lab computers for general use; and 
finally that many professors and college librarians were 
using computers to exchange data and for completion of class 
assignments.  

In a separate February 1995 letter, the veteran was provided 
a copy of the lease agreement which he signed.  In sum, the 
veteran was informed that the purpose of his being loaned a 
computer was to improve his employability by making him more 
competitive.  In addition, he was advised that the VA was 
leasing this equipment for him; that the computer was VA 
property; and that upon his successfully becoming employed 
and placed in rehabilitation status, the computer would be 
given to him.  He was also advised that if he did not 
complete training, that it was his responsibility to return 
the entire computer system to his vocational rehabilitation 
specialist within 30 days from withdrawal from training and 
that a failure to do so would be treated as an overpayment 
recoverable from his disability compensation.  

At that institution, the veteran again encountered difficulty 
with the staff and other students.  The record is replete 
with complaints from the staff regarding grossly 
inappropriate and argumentative conduct on the veteran's part 
while enrolled at this institution.  The veteran disputes 
such accusations and claims that there was racial bias 
against him.  It appears from a letter of the Vice Chancellor 
from the school that the school was preparing to take action 
against the veteran and requested that he appear in the Vice 
Chancellor's office to answer to charges that he intimidated 
and threatened personnel and faculty.  The veteran claims 
that the charges were dropped and he was exonerated.  

In May 1995, the veteran informed the Indianapolis, Indiana 
RO that he planned to leave Indiana University Southeast and 
relocate.  Thereafter, also in May 1995, the RO informed the 
veteran that per the lease agreement, he would be required to 
return the leased computer printer and monitor as that 
equipment was leased for him for his pursuit of education at 
Indiana University Southeast.  He was informed that once the 
equipment was returned, his Chapter 31 file would be 
transferred to the RO in his new jurisdiction.  In June 1995, 
the veteran was again contacted by letter by the RO regarding 
the same information.  Thereafter, in June 1995, the veteran 
informed the VA that he was rescheduled at Indiana University 
Southeast.  In June 1995, the veteran was informed that his 
Chapter 31 benefits had been interrupted because it was 
unclear where he would be attending school.  He was advised 
to contact the RO prior to August 1, 1995 to definitely state 
where he would be attending classes or his program would be 
discontinued.  The veteran submitted a notice of disagreement 
as to the issue of whether his case was properly placed in 
interrupted status, but later withdrew that notice of 
disagreement.  

In June 1995, the veteran contacted the RO by phone to 
indicate that he planned to enroll for the second 1995 Summer 
Session at Indiana University Southeast.  He was informed 
that he would first have to participate in a redevelopment of 
his IWRP which would include a vocational evaluation at the 
Psychological Clinic.  The veteran stated that he thought 
that the VA was prejudiced against him and that he would not 
go through any such testing.  The veteran was informed that 
no Chapter 31 benefits would be authorized until he 
participated in the redevelopment of his IWRP and until his 
behavior at Indiana University Southeast could be discussed 
in a counseling session.  In June 1995, the veteran's 
personal attorney indicated that although there were some 
problems in the past at Indiana University Southeast, these 
matters had been resolved in the veteran's favor at a hearing 
and he intended to resume his schooling at that institution.  

In July 1995, the veteran was again informed that he needed 
to return his computer equipment or else the cost of such 
equipment would be deducted from his compensation payments 
per the lease agreement.  Thereafter, the veteran called the 
RO and left a message seeking to confirm that he had until 
August 1, 1995 to return the computer equipment.  A copy of 
the veteran's transcript from Indiana University Southeast 
was obtained which showed that he enrolled in 2 courses 
during a 1995 Summer session.  His overall grade point 
average was 1.85.  In July 1995, the RO sent the veteran a 
letter confirming that he had until August 1, 1995 to return 
the computer equipment.  Thereafter, the veteran indicated 
that he would be continuing his educational training in the 
State of Maryland and intended to take the computer equipment 
with him which he was entitled to do so as he would be 
continuing his studies with Chapter 31 assistance.  He 
indicated that the year lease would be up in February 1996 
and he would then be the sole owner of the computer.  

At this juncture, the Board notes that the aforementioned 
computer agreement specified that the computer would become 
the veteran's property only upon his completion of vocational 
rehabilitation training and his being placed in rehabilitated 
status, not when the one year lease expired.  

The Baltimore RO sent the veteran a letter indicating that he 
could return the computer equipment to them.  According to an 
August 2, 1992 Report of Contact, the Baltimore RO confirmed 
that the computer equipment had not been returned to them.  

Subsequently, in an August 1995 determination, the 
Indianapolis, Indiana RO determined that the veteran had left 
the vocational rehabilitation program and was required to 
repay the reasonable value of the computer equipment or else 
payment for the computer equipment would be taken from his 
compensation payments.  The veteran disagreed with that 
determination.  In September 1995, a statement of the case 
was issued.  

Thereafter, the veteran informed the VA that he had been 
accepted at Morgan State University in Maryland and intended 
to obtain a degree in Elementary Education at that 
institution.  In addition, he asserts that since he was 
enrolled at this institution, he never left the Chapter 31 
program.  He maintained that he would be using his computer 
equipment in pursuit of his education.  Thereafter, he was 
informed that his Chapter 31 file would not be transferred to 
the Baltimore RO until he had returned the computer 
equipment.  The veteran again responded that he felt he was 
not obligated to return the computer equipment as he was 
pursuing an education under the Chapter 31 program.  

In November 1995, the veteran was told by the Baltimore RO 
that if he returned the computer equipment in good working 
order, any collection from his compensation payments would 
cease and any existing overpayment derived from the cost of 
such equipment would be waived.  

Thereafter, in a letter dated in December 1995, the veteran 
indicated that he actually wanted to purchase the computer 
equipment from the VA and requested that $100 per month be 
taken from his compensation payments until he had paid for 
the computer equipment.  It appears that he intended the 
letter as a contract for sale.  The RO agreed to this 
proposal and began making the $100 withdrawals; thus 
accepting the terms of the contract.  This statement was 
accepted as a withdrawal of the notice of disagreement.  The 
veteran is afforded the right by regulation to withdraw his 
notice of disagreement and/or his substantive appeal if he so 
wishes.  38 C.F.R. § 20.204.  Since the veteran clearly 
indicated in writing that he was willing to pay the 
reasonable value of the computer equipment, he withdrew his 
prior notice of disagreement to the August 1995 determination 
that the veteran was required to repay the reasonable value 
of the computer equipment.  

Thereafter, in February 1996, the veteran participated in a 
counseling interview in which an IWRP was developed which 
provided the Chapter 31 training at Morgan State University.  
Also, in February 1996, the RO granted retroactive induction 
of the veteran into the Chapter 31 program commencing in the 
Fall of 1995 at Morgan State University.  Thus, the veteran 
was again participating in Chapter 31 training.  

Beginning in October 1996, the veteran appeared to have 
changed his mind regarding the arrangement he had initiated 
with the RO regarding the computer equipment.  The veteran 
asserted that not only should the RO cease making the 
withdrawals from his compensation payments, the RO should 
reimburse him any monies already received and should upgrade 
his computer in order to comply with his current educational 
needs.  In support of this, he submitted a letter from his 
current school which essentially indicated that computer use 
was necessary.  

According to an October 1996 Report of Contact, the veteran 
was informed over the phone that he had no current 
arrangement with the Baltimore RO for a computer lease.  In 
November 1996, the veteran was again reminded that he 
initiated the current arrangement with his payment for the 
computer equipment.  

The veteran thereafter contacted his congresswoman and 
expressed that he should be afforded reimbursement for the 
computer he was purchasing from the VA.  In response, in May 
1997, the office of his congresswoman was informed that the 
computer had been leased out of the Indianapolis, Indiana RO 
and when he left that area, that RO refused to continue lease 
payments and that it appeared that a payment arrangement had 
since been undertaken.  In May 1997, the veteran indicated 
that his statement was a "notice of disagreement," that he 
wanted a "temporary" interruption from his Chapter 31 
training, that he wanted a Board hearing to determine the 
"fairness of his vocational rehabilitation plan," that he 
wanted a statement of the case, that he wanted a copy of his 
Chapter 31 file, and that he wanted a letter to be sent to 
Morgan State University stating that he was no longer under 
the Chapter 31 program until a hearing could be conducted.  

In a subsequent May 1997 determination, the counseling 
psychologist of the Baltimore, RO determined that the veteran 
had withdrawn his prior notice of disagreement in December 
1995, as noted above.  

In June 1997 and January 1998, the veteran again expressed 
his dissatisfaction with his dealings with the VA.  

In a February 1999 determination, in pertinent part, the 
counseling psychologist of the Baltimore, RO determined that 
reimbursement of the monies deducted from the veteran's 
compensation payments for the computer equipment was not 
warranted.  The veteran appealed that determination.  In 
December 1999, the veteran testified in Washington, D.C., 
before a member of the Board.  At that time, the veteran 
related that back in 1995, when he moved to Maryland, he did 
not want to return the computer because he felt that the VA 
would make it look like he wanted to quit school which was 
untrue.  Thereafter, the veteran indicated that the VA 
recouped the costs of the computer equipment from his 
compensation payments.  In 1997, the veteran related that he 
was having financial difficulties and sold the computer for 
$500.  The veteran asserted that the monetary withdrawals 
from his compensation payments placed him in a dire financial 
position.  

At the outset, the Board notes that the matter of whether or 
not the veteran should have continued to have been furnished 
the computer equipment after he moved to Maryland is not in 
appellate status as he withdrew his notice of disagreement as 
to that issue.  Nevertheless, for the purpose of clarity, the 
Board will note the following.  The original lease agreement 
was with the Indianapolis, Indiana RO for his matriculation 
under the Chapter 31 program at Indiana University Southeast.  
It was determined that a computer was necessary for him at 
that institution based on a variety of factors to include 
computer availability and convenience thereof at that 
institution.  It is clear that the veteran had numerous 
problems at Indiana University Southeast.  It is not 
definitively clear whether or not they were resolved in his 
favor, but there is documentary evidence that the veteran was 
having difficulty with both faculty and students.  After the 
1995 Spring semester, the veteran began exploring the idea of 
relocating.  From the outset, he was advised on numerous 
occasions that he had been placed in interrupted status and 
would be required to return the computer equipment.  In his 
agreement with the VA over the computer equipment, it was 
clearly stated that the computer equipment was VA property 
until the time that the veteran completed his program of 
education and was rehabilitated.  This never happened while 
he was at Indiana University Southeast (or thereafter).  In 
fact, as noted, the veteran was placed in interrupted status 
in June 1995.  The purpose of the VA furnishing and 
maintaining a veteran with supplies is for those who are 
utilizing Chapter 31 benefits, not for those in interrupted 
or discontinued status.  The VA's financial obligations 
during those periods is limited.  

The veteran maintained that he was entitled to retain 
possession of the computer equipment since he planned to 
remain in the Chapter 31 program and the computer equipment 
was intended for his use in that program.  While the computer 
equipment was intended for his use in the Chapter 31 program, 
it was intended for his use at Indiana University Southeast 
in a specific program of education and certainly was not 
intended for use during anytime the veteran was in a period 
of interrupted status under 38 C.F.R. § 21.197.  If there was 
any ambiguity in the lease agreement or if the lease 
agreement was subject to more than one interpretation, the 
Indianapolis RO clearly clarified that matter in repeated 
correspondence with the veteran during the 1995 Summer 
semester.  In addition, at no time was the computer equipment 
the veteran's sole property.  The computer equipment was 
always the VA's property.  When the veteran decided to leave 
Indiana University Southeast and his program under Chapter 31 
at that institution, he was placed in interrupted status and 
was required to return the VA supplies.  38 C.F.R. § 21.222 
provides that the value of supplies authorized by VA will be 
repaid under the provisions of this section, when the veteran 
fails to complete the program as planned.  The veteran failed 
to complete his program under Chapter 31 at Indiana 
University Southeast; as such, he 

was required to repay the VA for the computer equipment or to 
return the computer equipment.

Currently, the veteran is seeking reimbursement for monies 
recouped from the veteran's disability compensation payments 
for the costs of computer equipment.  As noted at length, in 
December 1995, even though the veteran was required by VA 
regulation to do so anyway, he proposed to pay the VA for the 
computer equipment.  He indicated very specifically that he 
was seeking to purchase the computer equipment.  He was not 
returning the equipment in accordance with the lease 
agreement or VA regulation.  The VA accepted his proposal to 
purchase the equipment and began taking the monthly payments 
from his compensation payments.  At this point, the veteran 
and the VA basically had a contract for sale even though the 
VA could have recouped the monies without the veteran's 
permission in accordance with the lease agreement and 
38 C.F.R. § 21.222.  The monies for the computer equipment 
were recouped per the veteran's request to purchase the 
equipment and not because the veteran had not turned the 
computer in per his obligation to do so.  

Thus, the veteran basically wants reimbursement for property 
that he purchased from the VA.  The veteran asserts that he 
deserves such reimbursement because he used the computer 
equipment under the Chapter 31 program and that was the 
intended use for the computer equipment.  

The Board observes that the veteran is failing to acknowledge 
that he made an agreement to purchase the computer equipment, 
an agreement that he initiated.  At no point did he "earn" 
the computer equipment through the successful completion of 
Chapter 31 training and rehabilitation.  There is simply no 
basis under VA law and regulations for the veteran to be 
reimbursed for property that he purchased from the VA.  The 
Court held that "in a case...where the law and not the 
evidence is dispositive, the claim should be denied or the 
appeal to the BVA terminated because of the absence of legal 
merit or the lack of entitlement under the law."  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Once that transaction began, 
the computer equipment was certainly no longer categorized as 
authorized VA supplies under the Chapter 31 program per 
38 C.F.R. § 21.210.  Accordingly, entitlement to 
reimbursement for monies recouped from the veteran's 
disability compensation payments for the costs of computer 
equipment is denied.  


ORDER

The appeal is denied.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 
- 12 -


- 1 -


